IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRACEY DEWRELL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-611/1D13-4914

TOM DEWRELL,
INDIVIDUALLY AND AS THE
PERSONAL
REPRESENTATIVE FOR THE
ESTATE OF GEORGE L.
DEWRELL,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Tracey Dewrell, pro se, Appellant.

Susan L. Kelsey of Kelsey Appellate Law Firm, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ. CONCUR.